Citation Nr: 0428626	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  96-22 754	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches as a 
residual of a head injury, to include propriety of severance.

2.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for left leg varicose 
veins.

4.  Entitlement to service connection for ovarian cyst, 
abdominal cramps, and adhesions as residuals of tubal 
reconstruction.

5.  Entitlement to service connection for a right knee 
disorder.

6.  Entitlement to service connection for fibromyalgia.

7.  Entitlement to a rating in excess of 10 percent for 
hives.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1979 to January 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in August 1995, April 
1998, and March 2003 by the St. Petersburg, Florida, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the RO denied entitlement to service 
connection for fibromyalgia in March 2003 and that the 
veteran's August 2003 correspondence may be construed as a 
notice of disagreement from that determination.  As a 
statement of the case has not been issued on this matter, it 
must be remanded for additional development.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where the Board finds a notice of disagreement has been 
submitted regarding a matter which has not been addressed in 
a statement of the case, the issue should be remanded for 
appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

This matter is REMANDED via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on her part.


REMAND

The evidence of record indicates that in a March 2004 VA Form 
9, Appeal to Board of Veterans' Appeals, the veteran 
requested a personal hearing before a Member of the Board.  
It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2003), a hearing on appeal 
before the Board will be granted if a claimant expresses a 
desire to appear in person.  

The Board also notes that a statement of the case has not 
been issued from the veteran's disagreement with the March 
22, 2003, denial of entitlement to service connection for 
fibromyalgia.  Therefore, additional development is required 
as to this matter.  Manlincon, 12 Vet. App. 238.  

Accordingly, this case is REMANDED for the following:  

1.  The RO should issue a statement of 
the case as to the issue of entitlement 
to service connection for fibromyalgia.  
The veteran and her representative should 
be apprised that to perfect the appeal on 
this issue for Board review, she must 
submit a substantive appeal.  The RO 
should allow the requisite period of time 
for a response.

2.  The veteran should be scheduled for a 
personal hearing before a Member of the 
Board as soon as it may be feasible.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



